Citation Nr: 1203702	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral pes planus with fracture of the right great toe. 

2.  Entitlement to a compensable disability rating for chest wall myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2009, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge.  A copy of the transcript of the hearing is of record. 

In a February 2010 decision, the Board, in part, remanded these matters for further development.

In a June 2011 rating decision, the RO granted a 30 percent rating for bilateral pes planus with fracture of the right great toe, effective October 23, 2010.  The RO may have also granted a 10 percent rating for the disability prior to October 23, 2010, but this matter will be addressed in the REMAND portion of the decision below.  Because of this ambiguity, the Board will refrain from recharacterizing the issue at this time.  As the increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2011, the Veteran submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).  The Board notes, however, that the evidence is duplicative of evidence already of record.

The issue of entitlement to a compensable disability rating for bilateral pes planus with fracture of the right great toe is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's chest wall myositis has been manifested by slight impairment of Muscle Groups II and XXI.


CONCLUSION OF LAW

The criteria for a compensable disability rating for chest wall myositis (Muscle Groups II and XXI) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5302, 5321 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In this case, the Veteran was sent a letter in May 2007 that addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating disabilities affecting the joints rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b) (2011).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25 (2011).  See 38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e). 

For rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011). 

The Veteran is seeking an increased rating for his chest wall myositis.  He filed his claim in April 2007.

Initially, the Board observes that the Veteran does not have a history of trauma, such as a gunshot wound, to the affected muscles and thus the usual analysis involving the type of injury and history and complaint during service under the provisions of 38 C.F.R. § 4.56 is not applicable.  See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006).

The Veteran's chest wall myositis has been rated as 0 percent under Diagnostic Code 5321, 38 C.F.R. § 4.73 (2011).

Under Diagnostic Code 5321, for disability of Muscle Group XXI, muscles of respiration (the thoracic muscle group), slight disability warrants a 0 percent rating, moderate disability warrants a 10 percent rating, and severe or moderately severe disability warrants a maximum 20 percent rating.

After a careful review of the record, the Board finds that a compensable rating is not warranted for the Veteran's chest wall myositis.  

During an October 2007 VA examination, the Veteran complained of left anterior chest wall pain, worse with deep respiration and relieved by pain medication.  He denied any restriction of activities and denied any flare-ups.  Examination revealed some tenderness of the chest wall near the left upper sternal border.  The diagnosis was of chest wall myositis.  

An April 2007 VA treatment note reflects complaints of chest wall pain in the upper left chest that is worsened during certain movements of the left shoulder and relieved by rest and massaging the chest wall muscles.  Examination revealed no chest wall tenderness.

During an October 2010 VA examination, the Veteran complained of left chest wall pain, relieved by pain medication.  The examiner noted that there was no history of trauma to the muscles.  The examiner observed that the Veteran's disability involved Muscle Group II (extrinsic muscles of the shoulder girdle): left pectoralis major, latissimus dorsi and teres major, pectoralis minor; and rhomboid.  The Veteran complained of pain with weekly flare-ups but no decreased coordination, increased fatigability, weakness, uncertainty of movement, or other symptoms.  He noted that, when the pain is severe, he has to sit and rest until it passes, about 30 minutes, as all movement aggravates the pain at that time.  He stated that he was working and missed three weeks of work in the last year due to severe foot pain.  

Examination revealed no injury, destruction, or traversing of muscles; no intermuscular scarring; normal muscle function in terms of comfort, endurance, and strength sufficient to perform activities of daily living; no scars; no residuals of nerve, tendon, or bone damage; no muscle herniation; no loss of deep fascia or muscle substance; and no resultant limitation of motion of any joint.  There was tenderness along the left anterior chest wall but no mass, lymphadenopathy, or other palpable abnormalities.  Range of motion of the left shoulder was normal.  Muscle strength of the upper extremities was normal with no evidence of weakness of the chest wall muscles, no atrophy, and no fatiguing.  The diagnosis was of myositis of the left chest wall.  The examiner concluded that there was no impairment.  The examiner stated that there is no evidence of muscle disability, no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement using the muscles of the chest wall.  

Given the above, although the Veteran has complaints of pain in the left chest wall that is worsened with certain movements of the left shoulder, examinations of the affected muscles have revealed normal findings.  Indeed, after examination, the October 2010 examiner concluded that there was no evidence of muscle disability.  Thus, the Board finds that the Veteran's chest wall myositis has been manifested by no more than slight impairment of Muscle Group XXI.  Thus, a compensable rating is not warranted under Diagnostic Code 5321.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  In this regard, the October 2010 examiner indicated the involvement of Muscle Group II.  However, given his conclusion that there is no evidence of muscle disability, the Board finds that the Veteran's disability has been manifested by no more than slight impairment of Muscle Group II, which warrants a 0 percent rating.  Diagnostic Code 5302.

In sum, an increased rating for chest wall myositis is not warranted at any time during the rating period.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected chest wall myositis, to wit moderate disability of Muscle Group II or XXI, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A compensable disability rating for chest wall myositis is denied.


REMAND

With respect to the increased rating claim for bilateral pes planus with fracture of the right great toe, as indicated in the introduction, remand is required to address a procedural deficiency.

In a June 2011 supplemental statement of the case (SSOC), the RO stated that a compensable disability rating for bilateral pes planus with fracture of the right great toe was being granted.  However, the RO did not indicate the disability rating being granted and it is unclear from the reasons and bases section.  

As noted in the introduction, in a June 2011 rating decision, the RO granted a 30 percent rating for bilateral pes planus with fracture of the right great toe, effective October 23, 2010.  This decision is clearly stated in the rating decision and it is reflected in the rating table.  The notice of the rating decision also indicates the grant of the 30 percent rating, effective October 23, 2010.  However, in the reasons for decision section of the rating decision, the RO also stated that it was granting a 10 percent rating for the disability prior to October 23, 2010.  In so doing, the RO referenced a May 21, 2011, SSOC.  Here, the Board observes that the record does not contain such an SSOC, but only the above June 2, 2011, SSOC.  Further, the rating table and notice of the rating decision do not reflect a grant of this 10 percent rating.  Thus, the RO should clarify its actions in a new rating decision and SSOC.



Accordingly, the case is REMANDED for the following action:

Issue a new rating decision and SSOC on the claim for a compensable disability rating for bilateral pes planus with fracture of the right great toe, setting forth the disability rating(s) being granted.  Provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


